Citation Nr: 1214252	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pulmonary disorder, to include asbestosis and chronic obstructive pulmonary disease (COPD), claimed as the result of exposure to asbestos.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and dysthymic disorder.

3.  Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs disability benefits in the amount of $5,624.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 Decision of Waiver of Indebtedness, as well as July 2005 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran was afforded a Board hearing, held by the undersigned, in November 2011.  A copy of the hearing transcript has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 2003 decision, the Board denied service connection for a pulmonary disorder, claimed as the result of exposure to asbestos.    

2.  Evidence submitted since the Board's June 2003 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a pulmonary disorder, claimed as the result of exposure to asbestos, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  Evidence of record contains a current diagnosis of PTSD which is linked to a verified stressor.  

4.  The Veteran's indebtedness in the amount of $5,624.00 was validly created.

5.  The Veteran acted in bad faith in the creation of the overpayment.


CONCLUSIONS OF LAW

1.  The Board's June 2003 decision is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011).

2.  New and material evidence has not been received since the Board's June 2003 decision; thus, the claim for service connection for a pulmonary disorder, claimed as the result of exposure to asbestos, is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  PTSD was incurred during active duty service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $5,624.00 has been precluded due to bad faith on the part of the Veteran.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

Notably, the VCAA does not apply to the issue of waiver of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).  The statute governing waiver claims, however, has its own notice provisions.  38 U.S.C.A. § 5302 (West 2002).  In a waiver of overpayment claim, the payee must be notified of his right to dispute the debt and request a waiver of the debt with a description of the procedures for submitting the application.  The Veteran was sent proper notice of the overpayment debt in March 2004.  Accordingly, the notice provisions with regard to this issue on appeal have been met.

As the Veteran's claim for entitlement to service connection for PTSD is granted herein, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

With regard to the Veteran's new and material evidence claim, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in her possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in July 2004, issued prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate the new and material evidence claim on appeal.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish her entitlement to the underlying claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Here, the July 2004 letter provided adequate, specific notice of what constitutes material evidence in the case at hand, which met the directives of Kent.

Since the Board has concluded that the preponderance of the evidence is against the new and material evidence claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman.

Further, the Board finds that no additional evidence, which may aid the appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In a June 2003 decision, the Board denied the Veteran's claim for entitlement to service connection for a pulmonary disorder.  The Veteran's claim was denied because the Veteran's service treatment records were negative for a chronic pulmonary disorder, because the record did not contain a medical opinion linking COPD or any other pulmonary disorder to the Veteran's period of active service, and because there was no evidence of in-service exposure to asbestos.  The Board's June 2003 decision is final.  38 U.S.C.A. § 7104(b).

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C (last updated September 29, 2006) (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1MR, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  Id., paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Id., paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

Importantly, the Court has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service."  Dyment v. West, 13 Vet. App. 141 (1999). 

Here, new evidence has been added to the claims file.  The new evidence consists of VA outpatient treatment reports, private medical reports, and the November 2011 Board hearing transcript.  

Although new medical reports have been associated with the record, they do not qualify as material in this case, as no medical evidence, currently of record, links any current pulmonary disorder to the Veteran's period of active service, to include exposure to asbestos.  

Additional evidence also fails to show that the Veteran was actually exposed to asbestos during his period of active duty.  Further, as no additional service treatment records have been associated with the claims file, the claims file continues to lack evidence of an in-service diagnosis of a chronic pulmonary disorder.

During his Board hearing, the Veteran testified that he was required to wear asbestos gloves, that he slept on pads with asbestos wrapping, and that he used grinding discs which were made from asbestos.  See Transcript, p. 8.  While the Board has taken the Veteran's statements into consideration, it is noted that these contentions are ultimately repetitive of arguments previously made, and are therefore not new.

As such, this evidence fails to cure any prior evidentiary defect.  New and material evidence has not been received since the RO's June 2003 decision; the claim is not reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

III. Service connection

Here, the Veteran alleges that he has a current diagnosis of PTSD, stemming from a traumatic in-service event.  Specifically, the Veteran contends that, while serving aboard the U.S.S. Kearsarge in late 1955/early 1956, he witnessed a plane that attempted to land and went under the flight deck, killing the pilot and causing a fire on the fantail.  The Veteran further claims that he assisted in collecting the pilot's remains.  See Statement, June 6, 2011.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2011).  

Here, a VA psychiatric evaluation report dated June 28, 2007, diagnosed the Veteran with PTSD stemming from an in-service training accident, when he witnessed an aircraft crash and burn and assisted in collecting the pilot's remains.  In May 11, 2010, VA outpatient psychiatric report included a diagnostic impression of anxiety disorder and dysthymic disorder with mild PTSD symptoms.

As such, VA medical evidence dated after the Veteran was discharged from service satisfies the first and third elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it shows that the Veteran has been diagnosed as having PTSD as a result of stressful incidents he reportedly experienced during service.

With regard to the second element (credible supporting evidence that the claimed in-service stressor actually occurred), the Board observes that verification of his alleged PTSD stressor is required in this instance, as the stressor was not related to fear of hostile military or terrorist activity.  To that end, VA attempted to verify the Veteran's report in July 2008.  However, at that time, it was determined that the information required to corroborate the event was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC), and/or insufficient to allow for meaningful research of Marine Corps records or those of the National Archives and Records Administration.  

In March 2012, VA received the deck logs of the U.S.S. Kearsarge, dated March 13, 1956.  These logs demonstrate that a pilot crashed into the fantail and, upon recovery, the plane burst into flames, causing fire to spread.  The pilot was killed.  According to the Veteran's service personnel records, he was stationed aboard the Kearsarge from December 1955 through August 1956.

Because these deck logs confirm the incident which is the focus of the Veteran's stressor statement, and personnel reports demonstrate that the Veteran was aboard during that time, each criterion necessary for the grant of service connection for PTSD has been established; service connection for PTSD is warranted in this case.  

IV. Waiver of recovery of an overpayment

Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2011).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2011).

In this case, the Veteran has admitted receipt of a retroactive VA disability payment in September 2003.  See Transcript, p. 3.  VA issued this payment erroneously, as the payment was to cover a period of time during which the Veteran was already in receipt of military retired pay.  See Letter, September 18, 2003.  The law generally limits the concurrent payment of military retirement monetary benefits and VA disability compensation monetary benefits without a waiver.  See 38 U.S.C.A. § 5304 (West 2002 & Supp. 2011); see also 38 U.S.C.A. § 5305 (West Supp. 2011).

It was determined that the amount owed by the Veteran was $5,624.00.  See Letter from the Debt Management Center, March 7, 2004.  Here, the Veteran has failed to demonstrate that he was not in receipt of military retirement benefits during the period in question for which he also received a lump sum for retroactive VA disability benefits, or that VA disability payments were not actually received.  In fact, during his Board hearing, he testified as to the receipt of the retroactive payment, as well as to the receipt of retirement benefits during the period in question.  See Transcript, p. 3.

Accordingly, the Board concludes the overpayment in question is a valid debt because the Veteran received benefits to which he was not entitled.  See 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a) (2011).

Waiver of Overpayment

The Veteran seeks waiver of recovery of an overpayment of VA disability benefits in the amount of $5,624.00.  The Veteran asserts that he is not at fault in the creation of this debt, and that collection of this debt would result in undue hardship.

While the Board has determined that the debt in question is valid, there shall be no recovery of overpayment of VA benefits if it is determined that recovery would be against equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962 (2011).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the Veteran and the Government.

In this case, the Veteran requested a waiver of the recovery of the debt at issue.  He completed an April 2004 Financial Status Report  (FSR) which showed a net gain of $261 per month, resulting from an income of $2,561, minus monthly expenses totaling $2,300.  He indicated that his assets consisted of $900 in cash, $25,000 in real estate, as well as a 1972 Ford pickup worth $200 and a 1994 Mercury worth $700.  The Veteran reported that he and his spouse were retired.

The Veteran's request for a waiver of the overpayment was referred to the VA Committee on Waiver and Compromises (Committee).  In February 2005, the Committee considered the Veteran's claim for a waiver.  It was determined that a VA representative telephoned the Veteran on September 18, 2003, informing him of his obligation to return a check which had been inadvertently mailed to him.  The Veteran was advised that it would be in his best interest to return the check so as to prevent an overpayment by VA.  It was noted that VA erroneously paid the Veteran, retroactively, for service-connected compensation benefits during a period in which the Veteran was already in receipt of military retired pay.  The representative noted that, after discussing the matter with the Veteran, the Veteran stated that he was going to cash the check, hire an attorney, and sue VA.  See Decision, February 2, 2005.

During the Veteran's Board hearing, he testified that the check was back payment for five years, from the initial date on which he was approved for benefits until the time he received the retroactive payment.  According to him, VA stated that the reason he was not entitled to the check was because he was out of the military.  He further stated that VA knew he was retired, and that he drew "a little retirement check."  He testified that VA contacted him to ask if he received the check.  The Veteran stated that he did receive the check.  VA asked him to return it because he was in receipt of military retired pay during the period of time covered by the retroactive payment.  The Veteran refused, stating that he owed people money and cashed the check in order to pay his debts.  The Veteran testified that VA knew he was receiving military retirement benefits.  See Transcript, p. 3.

In February 2005, the Committee made a specific determination that the Veteran acted in bad faith with respect to the creation of the overpayment at issue, automatically precluding the grant of a waiver.  38 U.S.C.A. § 5302(a).  That decision was upheld in subsequent Committee decisions which chronicled with specificity the Veteran's claim for service connection, subsequent award, and the erroneous issuance of a retroactive check for benefits.  It was noted in the Statement of the Case (SOC), dated in April 2006, that in addition to the phone call, the Veteran was issued a notification letter in September 2003 which advised him that the check was sent in error, and that VA planned to recover the overpayment.  It was further noted that, in February 2003, the effective date of the Veteran's award was amended to begin October 1, 2003, instead of February 1, 1999.  

The law precludes waiver of recovery of an overpayment of any indebtedness where there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person requesting waiver of recovery of the overpayment.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962(b), 1.965(b). 

In this case, the RO determined that the Veteran acted in bad faith concerning the creation of the debt to VA.  Bad faith is defined as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  A debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2). 

The Veteran admitted that he received military retired pay from VA, who also issued the check for retroactive benefits in September 2003 (see Transcript, p. 3), and the Veteran was clearly informed that this payment was sent in error shortly after it was sent.  See Letter, September 18, 2003.  A Report of Contact, as well as a notification letter, each dated in September 2003 and associated with the file, informed the Veteran that he was not entitled to this payment, and that he should return the check.  At that point, in defiance of both attempts to notify the Veteran of his responsibility in this case, and by his own admission, he proceeded to cash the check.  Therefore, the overwhelming evidence in this case demonstrates that the Veteran acted willfully once the retroactive payment was received.  

While it is true that the payment was sent to the Veteran in error, the RO quickly recognized the error and took timely and proactive steps to notify the Veteran of the error and retrieve the errant payment.  The payment was sent to the Veteran on September 8, 2003, but the RO was able contact the Veteran on September 18, 2003, just 10 days later to notify the Veteran of the error and retrieve the payment.  The Veteran's refusal to cooperate is conduct that demonstrates bad faith.  The Veteran was informed of the error, and he proceeded to cash the check, demonstrating an unfair advantage in this case.  The Veteran's actions resulted in a substantial loss to the government in the amount $5,624.  Consequently, while fraudulent intent is not shown at the time of his original claim for benefits, the Veteran's subsequent actions constitute "bad faith," as that term is defined above.  38 C.F.R. § 1.965(b)(2).  Further, evidence of bad faith is actually bolstered in this instance by the Veteran's own Board hearing testimony, in which he admitted to receiving retirement pay during the time period in question, admitted receiving the check in question, and admitted to cashing the check after he was informed that doing so would create a debt to VA. 

For these reasons, the Board concludes that the Veteran's action, subsequent to the receipt of the retroactive disability payment, constituted an act of bad faith on his part, even if he did not act in bad faith with regard to the creation of the  overpayment at issue.  The evidence establishes a willful intent on the Veteran's part to seek an unfair advantage to obtain VA benefits to which he was not entitled, while also aware of the likely consequences.  The finding of bad faith on the part of the Veteran constitutes an absolute bar to waiver of recovery of the debt at issue.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  The Board finds that the Veteran's conduct, under the circumstances, constitutes bad faith and is a bar to waiver of recovery of the indebtedness of the amount of $5,624.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).








CONTINUED ON NEXT PAGE)

ORDER

The Veteran's request to reopen the claim of entitlement to service connection for a pulmonary disorder, to include asbestosis and chronic obstructive pulmonary disease (COPD), claimed as the result of exposure to asbestos, is denied.

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal for a waiver of the recovery of an overpayment of VA disability benefits in the amount of $5,624.00 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


